      Case 1:21-cv-00047-SPW-KLD Document 43 Filed 06/03/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


PORTLAND GENERAL ELECTRIC                          CV 21-47-BLG-SPW-KLD
COMPANY; AVISTA
CORPORATION; PACIFICORP; and
PUGET SOUND ENERGY, INC.,                          ORDER

                    Plaintiffs,

vs.

NORTHWESTERN CORPORATION;
TALEN MONTANA, LLC; AUSTIN
KNUDSEN, in his official capacity as
Attorney General for the State of
Montana,

                    Defendants.

      Plaintiff Puget Sound Energy, Inc. moves for the admission of Harry H.

Schneider and Gregory F. Miller to practice before this Court in this case with

Charles E. Hansberry to act as local counsel. (Docs. 41, 42.) Mr. Schneider and

Mr. Miller’s applications appear to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motions to admit

Mr. Schneider and Mr. Miller pro hac vice are GRANTED on the condition that

Mr. Schneider and Mr. Miller shall do their own work. This means that Mr.

Schneider and Mr. Miller must do their own writing, sign their own pleadings,

motions, and briefs, and appear and participate personally. Counsel shall take
     Case 1:21-cv-00047-SPW-KLD Document 43 Filed 06/03/21 Page 2 of 2



steps to register in the Court’s electronic filing system (“CM-ECF”). Further

information is available on the Court’s website, www.mtd.uscourts.gov, or from

the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Schneider and Mr. Miller, within fifteen (15) days of the date of this Order,

files a pleading acknowledging their admission under the terms set forth above.

      All Plaintiffs in this case are advised that the Court will not entertain

any additional pro hac vice applications submitted on behalf of Plaintiffs

absent a showing of exceptional circumstances.

      DATED this 3rd day of June, 2021.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
